internal_revenue_service number release date index number ------------------------ ------------------------------------------- ------------------------- ------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-149566-06 date march ---------------------------- ------------------------------------------------------ -------------------------------------------------------------------------------- legend commission ------------------------------------------------------------------------------------------------------------ fund ------------------------------------------------------------- state dear ---------------- this responds to your request for a ruling that commission is an instrumentality of state for purposes of sec_141 of the internal_revenue_code the code and eligible to receive contributions to the fund that are deductible as charitable_contributions under sec_170 facts and representations you make the following factual representations commission was established by state to supervise fund which was specifically created by an act of the state legislature to provide financial assistance to state citizens who incur brain and spinal cord injuries commission also collects information from public and private health and social agencies regarding individuals who suffer spinal cord or head injuries and refers such individuals to available_resources for treatment and rehabilitative services commission receives funding for fund from penalty assessments for violations relating to driving under the influence of alcohol and drugs federal grants and gifts and donations from individuals private organizations or foundations fund is kept as a separate fund in the treasury of state all assets contributed to fund are owned by plr-149566-06 state and no private individual or private entity has any interest in or rights to such assets at any time all members of commission are appointed for two year terms one-third of the commission members are appointed by state agencies and the rest of the commission members are appointed by the governor of state the governor of state may remove any commission member for cause commission is assigned to the department of human resources of state and is subject_to audit by the accounting office of state no disbursements may be made from fund without the recommendation of commission and the approval of the governor of state law and analysis sec_170 allows subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 includes in the definition of charitable_contribution a contribution or gift made for exclusively public purposes to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia entities eligible to receive tax deductible contributions include not only governmental units described in sec_170 but also wholly owned instrumentalities of states or political subdivisions see revrul_75_359 1975_2_cb_79 revrul_79_323 1979_2_cb_106 revrul_57_128 1957_1_cb_311 sets forth the following factors to be taken into account in determining whether an entity is an instrumentality of one or more governmental units whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions have the power and interests of an owner whether control and supervision of the organization is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the organization and whether this authority exists and the degree of financial autonomy of the entity and the source of its operating_expenses commission is used for a governmental purpose and performs a governmental function on behalf of state commission provides financial assistance to state citizens who incur brain and spinal cord injuries and refers them to available_resources for treatment and rehabilitation commission also collects information from public and private health and social agencies regarding individuals who suffer spinal cord or head injuries plr-149566-06 there are no private interests in commission and state has the power and interests of an owner fund is kept as a separate fund in the treasury of state all assets contributed to fund are owned by state and no private individual or private entity has any interest in or rights to such assets at any time all members of commission are appointed by either state agencies or the governor of state for two year terms the governor of state may remove any commission member for cause fund was specifically created by an act of state legislature and commission was established by state to supervise fund the financial affairs of commission are controlled by state commission is assigned to the department of human resources of state and is subject_to audit by the accounting office of state no disbursements may be made from fund without the recommendation of commission and the approval of the governor of state conclusion we conclude that commission is an instrumentality of state contributions to commission are deductible to the extent allowed under sec_170 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to commission’s authorized representative plr-149566-06 the ruling contained in this letter is based upon information and representations submitted by commission and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by timothy l jones senior counsel tax exempt bond branch
